11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Halo Holdings Group, LLLP                     * From the 161st District Court
and Travis Holm,                                of Ector County,
                                                Trial Court No. B-139,607.

v. No. 11-16-00079-CV                         * April 14, 2016

Light Tower Rentals, Inc.,                   * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

   This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by reason
of this appeal are taxed against Halo Holdings Group, LLLP and Travis Holm.